Exhibit 10.1

 

AMERICAN APPAREL, INC. SEVERANCE PLAN

 

WHEREAS, the Compensation Committee (the “Committee”) of the Board of Directors
(the “Board”) of American Apparel, Inc., a Delaware corporation (the “Company”)
has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication of
certain Key Persons;

 

NOW, THEREFORE, in order to accomplish this objective, the Board has caused the
Company to adopt this American Apparel, Inc.  Severance Plan (the “Plan”).

 

1.                                      Certain Definitions.

 

(a)                                 “Cause” shall mean termination by action of
the Board, upon prior approval and recommendation by the Committee (as defined
below), because of:  (A) the Key Person’s willful and continued failure (other
than by reason of the incapacity of the Key Person due to physical or mental
illness) substantially to perform his duties on behalf of the Company; (B) the
conviction of the Key Person or the Key Person entering a plea of guilty or nolo
contendere to a crime that constitutes a felony or the perpetration by the Key
Person of a serious dishonest act against the Company or any of its affiliates
or subsidiaries; (C) any willful misconduct by the Key Person that is materially
injurious to the financial condition or business reputation of the Company or
any of its affiliates or subsidiaries; or (D) chronic alcoholism or drug abuse
which materially affects the Key Person’s performance hereunder, provided,
however, that no event or circumstance shall be considered to constitute Cause
unless the Key Person has been given written notice of the events or
circumstances constituting Cause and has failed to effect a cure thereof within
30 calendar days following the receipt of such notice.

 

(b)                                 “Committee” means the Executive Succession
Committee established by the Board on the June 18, 2014 or, if such committee no
longer exists, the Suitability Committee (as defined in that certain Nomination,
Standstill and Support Agreement entered into between Standard General L.P., Dov
Charney, the Company and certain other persons as of July 9, 2014).  Any
approval, decision or recommendation by the Committee required under this
Agreement shall require the approval of at least a majority of its members.

 

(c)                                  The “Effective Date” shall mean July 21,
2014.

 

(d)                                 The “Effective Period” shall mean the period
commencing on the Effective Date and ending on the first anniversary of such
date.

 

(e)                                  “Good Reason”  shall mean: the resignation
of the Key Person because of (i) a material reduction in the Key Person’s
responsibilities, duties, authority, status or titles; (ii) failure by the
Company to pay or provide the Key Person when due any compensation, benefits or
perquisites to which the Key Person is entitled; (iii) a material adverse change
in the Key Person’s reporting structure; (iv) failure of any successor (whether
direct or indirect, by stock or asset purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume the Plan (either by operation of law or in writing); or (v) a
material breach of the Company’s obligations under the Plan; provided, however,
that no event or circumstance shall be considered to constitute Good Reason
within the meaning of this clause

 

--------------------------------------------------------------------------------


 

(f) unless the Board has been given written notice of the events or
circumstances constituting Good Reason by the Key Person within 60 days of the
initial occurrence of such event or circumstance and the Company has failed to
effect a cure thereof within 30 calendar days following the receipt of such
notice.  In the event that the Key Person provides notice of Good Reason, any
determination as to whether a termination is for Good Reason shall be made by
the Committee.

 

(f)                                   “Key Person” shall mean an individual who
has been stipulated as such by a resolution of the Committee or any other
committee of the Board which is designated by the Board to administer the Plan
(the “Administrator”); provided, however, that no individual who is party to a
severance, employment or other agreement providing severance benefits upon a
termination of employment may be an Key Person for purposes of the Plan.

 

2.                                      Obligations of the Company upon a
Termination Other Than for Cause, Death or Disability, or a Resignation for Good
Reason.  If, during the Effective Period, the Key Person’s employment is
terminated by the Company without Cause and other than for death or disability
(all as determined by a the Committee), or if the Key Person resigns for Good
Reason, the Key Person shall be entitled to receive: (a) earned but unpaid base
salary and any unreimbursed expenses, which shall be paid promptly upon such
termination of employment in accordance with applicable law; and (b) subject to
the Key Person’s execution and delivery of a general release of all claims
against the Company and its affiliates in a form satisfactory to the Committee
(the “Release”), within sixty (60) days following termination of employment,
(i) continued payment of the Key Person’s then-current salary for such number of
months as is stipulated by the Committee as part of its designation of the Key
Person as an Key Person for purposes of the Plan (the “Continuation Period”),
payable in accordance with the Company’s usual payment practices; provided that
the first payment shall be made on the sixtieth (60th) day following termination
of employment (the “Initial Payment Date”) and shall include payment of any
amounts that would otherwise be due prior thereto and (ii) reimbursement of
COBRA premiums for the Continuation Period.  In addition, subject to the Key
Person’s execution and delivery of the Release as described in clause (b), the
Key Person shall (x) fully vest in and have the right to exercise all of his or
her outstanding stock options, including shares as to which such stock options
would not otherwise be vested or exercisable (provided, however, that with
respect to any portion of such stock options which were unvested prior to the
date of termination, such right to exercise will be effective as of the date on
which the Release is no longer revocable), and (y) fully vest in all of his or
her outstanding restricted stock awards.

 

3.                                      Other Payments and Benefits on
Termination of Employment.  Amounts which are vested benefits or which an Key
Person is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of the
affiliated companies at or subsequent to the date of termination shall be
payable in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Plan.  Notwithstanding the
foregoing, if an Key Person receives payments and benefits pursuant to Section 2
of this Plan, the Key Person shall not be entitled to any other severance pay or
benefits under any severance plan, program or policy of the Company or its
affiliates, unless expressly provided therein in a specific reference to this
Plan.  The Key Person will be allowed to keep any Company-provided laptop
computer and Company-provided cell phone; provided, however, that the Key Person
shall allow the Company’s IT department to

 

2

--------------------------------------------------------------------------------


 

delete any Company documents or information from the laptop and cell phone on or
before the Key Person’s last day of employment, and the Key Person shall provide
a certification stating that he or she has not retained any hard copies or
electronic copies of such documents (or any portions thereof).

 

4.                                      Successors.

 

(a)                                 Except as otherwise provided herein or by
law, no right or interest of an Key Person under this Plan shall be assignable
or transferable, in whole or in part, either directly or otherwise, including
without limitation, by execution, levy, garnishment, attachment, pledge or in
any manner; no attempted assignment or transfer thereof shall be effective; and
no right or interest of any Key Person under this Plan shall be subject to any
obligation or liability of such Key Person.  When a payment is due under this
Plan to an Key Person who is unable to care for his or her affairs, payment may
be made directly to his legal guardian or personal representative.

 

(b)                                 This Plan shall inure to the benefit of and
be binding upon the Company and its successors and assigns.

 

(c)                                  The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to assume
expressly and agree to perform the Company’s obligations under this Plan in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.  As used in this Plan, “Company” shall
mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Plan by
operation of law or otherwise.

 

5.                                      Miscellaneous.

 

(a)                                 This Plan shall be governed by and construed
in accordance with the laws of the State of California, without reference to
principles of conflict of laws.  The captions of this Plan are not part of the
provisions hereof and shall have no force or effect.  This Plan may not be
amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(b)                                 All notices and other communications
hereunder shall be in writing and shall be given by hand delivery to the other
party or by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to an Key Person:

 

At the most recent address on file at the Company.

 

3

--------------------------------------------------------------------------------


 

If to the Company:

 

American Apparel, Inc.
747 Warehouse Street
Los Angeles, California 90021
Attention:  General Counsel

 

or to such other address an Key Person or the Company shall have furnished in
writing in accordance herewith.  Notices and communications shall be effective
when actually received by the addressee.

 

(c)                                  The invalidity or unenforceability of any
provision of this Plan shall not affect the validity or enforceability of any
other provision of this Plan.

 

(d)                                 The Company shall withhold from any amounts
payable under this Plan such United States federal, state, or local or foreign
taxes as shall be required to be withheld pursuant to any applicable law or
regulation.

 

(e)                                  The Plan is intended to comply with the
requirements of Section 409A of the Code or an exemption or exclusion therefrom
and, with respect to amounts that are subject to Section 409A of the Code, shall
in all respects be administered in accordance with Section 409A of the Code. 
Each payment under this Plan shall be treated as a separate payment for purposes
of Section 409A of the Code.  In no event may an Key Person, directly or
indirectly, designate the calendar year of any payment to be made under this
Plan.  Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid an accelerated or additional tax under Section 409A
of the Code, amounts that would otherwise be payable and benefits that would
otherwise be provided pursuant to this Plan during the six-month period
immediately following an Key Person’s separation from service shall instead be
paid on the first business day after the date that is six months following the
Key Person’s separation from service (or, if earlier, the Key Person’s date of
death).  All reimbursements and in-kind benefits provided under this Plan that
constitute deferred compensation within the meaning of Section 409A of the Code
shall be made or provided in accordance with the requirements of Section 409A of
the Code, including, without limitation, that (i) in no event shall
reimbursements by the Company under this Plan be made later than the end of the
calendar year next following the calendar year in which the applicable fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; and (iii) such Key Person’s right to have the Company pay or
provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit.

 

(f)                                   This Plan shall be interpreted,
administered and operated by the Administrator, which shall have complete
authority, in its sole discretion subject to the express provisions of this
Plan, to interpret this Plan, to prescribe, amend and rescind rules and
regulations relating to it and to make all other determinations necessary or
advisable for the administration of this Plan.  All questions of any character
whatsoever arising in connection with the interpretation of this Plan or its
administration or operation shall be submitted to and settled and determined by
the Administrator, except as specifically otherwise stated herein.  Any such
settlement and

 

4

--------------------------------------------------------------------------------


 

determination shall be final and conclusive, and shall bind and may be relied
upon by the Company, each Key Person and all other parties in interest.  The
Administrator may delegate any of its duties hereunder to such person or persons
from time to time as it may designate.

 

(g)                                  The obligations of the Company and each Key
Person under this Plan which by their nature may require either partial or total
performance after the expiration of the Plan shall survive such expiration.

 

(h)                                 No Key Person shall have any right to, or
interest in, any assets of the Company which may be applied by the Company to
the payment of benefits or other rights under this Plan.

 

(i)                                     The Plan may be terminated or amended
only by the action of the Committee; provided, however, that no such action may
impair any vested rights of any Key Person.

 

5

--------------------------------------------------------------------------------